      6:19-cr-00239-BHH           Date Filed 02/11/20        Entry Number 147         Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION


United States of America,                         )       CASE NO.: 6:19-cr-239
                                                  )
        v.                                        )
                                                  )       MOTION TO MODIFY BOND
KRAIG AIKEN,                                      )       CONDITIONS
                                                  )
               Defendant.                         )

        NOW COMES the Defendant, Kraig Aiken, by and through his undersigned counsel,
William G. Yarborough III, and would respectfully move this Honorable Court to modify the
conditions of his bond; specifically, for an order lifting all travel restrictions.
        Counsel made a verbal request for the Defendant’s travel restrictions to be lifted at his Plea
Hearing on November 20, 2019, and with no objection from the AUSA Watkins, Honorable Judge
McDonald granted this request. The Defendant’s travel restrictions have not been lifted as of yet
according to the probation office in California. Please allow this request to again lift all travel
restrictions for the Defendant.
        Counsel has also spoken Assistant United States Attorney, Bill Watkins, for his position on
this motion. AUSA Watkins has no objections.
        Therefore, based on the foregoing, the Defendant moves that this Honorable Court grant
the relief requested herein.

                                                          Respectfully Submitted,

                                                          /s/ William G. Yarborough, III
                                                          William G. Yarborough, III # 05192
                                                          308 W. Stone Avenue,
                                                          Greenville, SC 29609
                                                          (864) 331-1612
                                                          Counsel for Defendant

February 11, 2020
Greenville, SC
